United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 15, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-60825
                          Summary Calendar


RICHARD MERLE SWITZER,

                                     Plaintiff-Appellant,
versus

KOSTA N. VLAHOS; STEVEN B. SIMPSON; CONO A. CARANNA, II;
LUTHER T. BRANTLEY, III; JO ANNE MCLEOD; FELICIA DUNN BURKES,

                                     Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 1:03-CV-642-GGU
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Richard Merle Switzer, Mississippi state prisoner # 47818,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

civil rights action.    The district court held that some of

Switzer’s claims were frivolous and malicious, 28 U.S.C.

§ 1915(e)(2)(B)(i), and that relief on his other claims was

barred by judicial or prosecutorial immunity, 28 U.S.C.

§ 1915(e)(2)(B)(iii).    We DISMISS the appeal as frivolous.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60825
                                 -2-

     Rather than stating the facts relevant to his appeal,

Switzer refers this court to his “complaint brief” filed in the

district court and to the records in two cases filed in the

federal district court.    This is impermissible.   See Perillo v.

Johnson, 79 F.3d 441, 443 n.1 (5th Cir. 1996).

     The district court held that appellee Judges Vlahos and

Simpson have judicial immunity from Switzer’s claims for monetary

damages.   The only argument that Switzer makes is that the judges

should not receive immunity because they violated unspecified

constitutional rights.    Thus he has in effect abandoned his

claims against the judges by not briefing them.     See Al-Ra’id v.

Ingle, 69 F.3d 28, 33 (5th Cir. 1995).

     Concerning his claims against appellee Burkes, his former

counsel, Switzer refers the court to documents in other cases

and to his “complaint brief.”    Since this is impermissible

and Switzer asserts only conclusionally that Burkes has acted

unlawfully with McLeod, Switzer has in effect abandoned his

claims against Burkes.

     Concerning appellee Assistant Attorney General McLeod,

Switzer refers the court to his “complaint brief” and asserts

conclusionally that she submitted false statements and refused

to comply with a court order in another federal case.    This is

not a valid argument relative to the district court’s holding

that McLeod is entitled to prosecutorial immunity.
                           No. 03-60825
                                -3-

     The only argument Switzer presents concerning District

Attorney Caranna is that his office used a nonexistent criminal

conviction to enhance Switzer’s sentence.   This does not

adequately respond to the district court’s holding that District

Attorney Caranna is entitled to prosecutorial immunity.

     Switzer asserts conclusionally that appellee Brantley

attempted to protect Judge Vlahos from disciplinary action by the

Mississippi Supreme Court and that Brantley conspired with the

judge.   This does not adequately respond to the district court’s

holding that Brantley cannot be held liable under § 1983 because

Switzer has no constitutional right to a review of Vlahos’s

judicial performance.   Furthermore, as the district court held,

Switzer’s “[m]ere conclus[ional] allegations of conspiracy

cannot . . . constitute grounds for § 1983 relief.”     Dayse v.

Schuldt, 894 F.2d 170, 173 (5th Cir. 1990).

     Because Switzer has not shown that there is a nonfrivolous

appellate issue, his appeal is dismissed as frivolous.

See 5TH CIR. R. 42.2; Brinkmann v. Johnston, 793 F.2d 111, 112-13

(5th Cir. 1986).

     The dismissal of the appeal as frivolous and the

district court’s dismissal of some of Switzer’s § 1983 claims as

frivolous count as “strikes” under the three-strikes provision

of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996); 28 U.S.C. § 1915(e)(2)(B)(i).    Therefore,

Switzer is warned that if he accumulates three “strikes,” he will
                            No. 03-60825
                                 -4-

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     Switzer asks this court to appoint counsel to represent

him in this court and in the district court, on grounds

of unspecified complicated and exceptional circumstances.

This request is denied because Switzer’s appeal is frivolous.

See Hulsey v. State of Texas, 929 F.2d 168, 172-73 (5th Cir.

1991).

     Switzer requests that this court authorize him to file

another lawsuit against Burkes, based on allegations of his

“complaint brief” and on the record in his federal habeas corpus

case.    Switzer also requests leave to amend his complaint to

add Harrison County as a defendant.    These requests are denied

as frivolous.    Switzer requests an opportunity to petition the

Public Integrity Section of the United States Department of

Justice.    This request is denied as unnecessary.

     IT IS FURTHER ORDERED that Switzer’s motion for leave to

file a supplemental brief is DENIED.    See 5TH CIR. R. 28.5.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED; ALL OUTSTANDING

MOTIONS DENIED.